Exhibit 10.3

ASSIGNMENT AND ASSUMPTION OF LEASES

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (the “Assignment”) dated as of
September 30, 2015 (the “Effective Date”), is between The Haven at Market
Square, LLC, a South Carolina limited liability company (“Assignor”), and IRESI
Frederick Market Square, L.L.C., a Delaware limited liability company
(“Assignee”).

A.              Assignor is the lessor under certain leases executed with
respect to that certain real property and improvements thereon known as The
Haven at Market Square Apartments located in Frederick County, Maryland, and
more particularly described in Exhibit A attached hereto (the “Property”), which
leases are described in Exhibit B attached hereto (the “Leases”).

B.              Assignor and Assignee entered into a Purchase and Sale Agreement
dated as of July 20, 2015 (the “Purchase Agreement”), pursuant to which Assignee
agreed to purchase the Property from Assignor and Assignor agreed to sell the
Property to Assignee, on the terms and conditions contained therein.

C.              Assignor desires to assign its interest as lessor in the Leases
to Assignee, and Assignee desires to accept the assignment thereof, on the terms
and conditions below.

ACCORDINGLY, the parties hereby agree as follows:

1.               Assignor assigns to Assignee all of its right, title, and
interest in and to the Leases, and Assignee hereby accepts such assignment and
assumes all of the lessor’s obligations under the Leases arising from and after
the Effective Date including the obligations and duties of Assignor relating to
any tenant deposits actually credited or delivered to Assignee at the Closing.

2.               Any rental and other payments under the Leases shall be
prorated between the parties as provided in the Purchase Agreement.

3.               This Assignment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.

4.               This Assignment shall be governed and construed in accordance
with the laws of the State of Maryland without giving effect to principles of
conflicts of laws.

5.               This Assignment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

1 

 

 

6.               Each party represents and warrants to the other that it is
fully empowered and authorized to execute and deliver this Assignment, and the
individual signing this Assignment on behalf of such party represents and
warrants to the other party that he or she is fully empowered and authorized to
do so.

7.               Assignor shall indemnify and hold harmless Assignee from and
against all obligations of the Assignor under the Leases to the extent such
obligations were applicable to the period and required to be performed prior to
the date of this Assignment. Assignee shall indemnify and hold harmless Assignor
from and against all obligations assumed by the Assignee under the Leases to the
extent that such obligations are applicable to the period and required to be
performed from and after the date of this Assignment.

[Signature page follows]

2 

 

Assignor and Assignee have executed this Assignment as of the Effective Date.

 

 

ASSIGNOR:

 

The Haven at Market Square, LLC

        By:

Johnson Development Associates, Inc.,

Manager

        By: /s/ Jason C. Lynch     Jason C. Lynch, Vice President              

ASSIGNEE:

 

IRESI Frederick Market Square, L.L.C.

        By:

Inland Residential Operating Partnership, L.P.,

Sole Member

        By:

Inland Residential Properties Trust, Inc.,

General Partner

        By: /s/ David Z. Lichterman   Name: David Z. Lichterman   Title: Vice
President, Treasurer & CAO

 

3 

 

Exhibit A

[DESCRIPTION OF PROPERTY]

All those certain lots or parcels of ground situate in the Second Election
District of Frederick County, Maryland and described as follows:

BEING KNOWN AND DESIGNATED as Lot MF-1 and Lot MF-2, as shown on the plat
entitled "MARKET SQUARE AT FREDERICK — Lots MF-1 and MF-2 and Neighborhood Pool
and Community Amenity Lot", which plat is recorded among the Land Records of
Frederick County, Maryland in Plat Book No. 92, Page 46, et seq.

BEING the land conveyed to The Haven at Market Square, LLC by Market Square at
Frederick, L.L.C. by Deed dated February 27, 2013 and recorded among the Land
Records of Frederick County Maryland in Book 09410 at Page 0475.

 

4 

 

Exhibit B

[LEASE SUMMARY]

 

 

 

5